--------------------------------------------------------------------------------

[logo.jpg]
Exhibit 10.1

CONFIDENTIAL RELEASE AND SEVERANCE AGREEMENT
 
This RELEASE AND SEVERANCE AGREEMENT (“Agreement”) is made and entered into by
James White (“Employee”) and Geokinetics Inc., its past, present and future
subsidiaries, parents, and affiliates and its past, present, and future
employees, officers, directors, shareholders, agents, insurers and legal counsel
(hereinafter collectively referred to as the “Company”) on this 29th  day of
August, 2009 (the “Effective Date”).


1.           RESIGNATION FROM EMPLOYMENT. Upon execution of this Agreement, the
Employee agrees to resign from employment with the Company effective February
15, 2010 (the “Resignation Date”).   In the period of time between the Effective
Date and the Resignation Date (the “Interim Period”), the Company may not
terminate Employee’s employment nor may it unilaterally revoke this
Agreement.  During the Interim Period, Employee: (a) will draw the same monthly
salary that Employee had been receiving in July of 2009; (b) will not be
obligated to observe any office hours; and (c) will continue to receive all
benefits, allowances, and equity awards, if any, that Employee had been
receiving from the Company prior to the Effective Date.


2.           SEVERANCE PAYMENT.  Company shall pay Employee severance in the
amount of, $475,000.00, less normal payroll deductions, including income tax
withholding and FICA, (“Severance Payment”) in twenty four (24) semi-monthly, or
twenty six (26) bi-weekly payments, beginning on February 15th 2010, and ending
on January 31, 2011, unless forfeited and terminated earlier.


Company also agrees to provide Employee with medical and dental benefits
coverage under COBRA, for a period of twelve (12) months from the Resignation
Date.  Such coverage shall be included in and part of Employee’s maximum COBRA
entitlement due to this qualifying event.  Employee acknowledges and agrees that
Employee will continue to be responsible for Employee’s portion of premiums for
any dependent coverage elected under COBRA, which will credited against the
semi-monthly Severance Payment.  In the event Employee fails to timely pay his
portion of the above premiums, Company shall be entitled to cancel the
employer’s portion of Employee’s coverage under COBRA due to Employee’s
nonpayment.


Employee acknowledges and agrees that this Severance Payment does not constitute
monies to which he would otherwise be entitled as a result of his employment
with the Company, and that these monies constitute fair and adequate
compensation for the promises and covenants of the Employee set forth in this
Agreement. Employee further acknowledges and agrees that the Severance Payment
and above benefits constitutes the full amount of severance that Employee is
entitled to receive.  If Employee subsequently revokes any portion of this
Agreement, Employee shall immediately be obligated to return the Severance
Payment to Company in full.


Employee’s participation in the Company’s Retirement Savings and Investment Plan
(401k Plan) will cease on the Employee’s Resignation Date.  At that time,
Employee should contact John Hancock at (800) 395-1113 for disposition of
Employee’s account.


3.           VACATION.  Employee and Company agree that Employee has accrued
thirty (30) days of unused vacation prior to the execution of this Agreement,
which must be taken during the time period of August 15, 2009 through February
15, 2010.  Employee acknowledges and understands that any such accrued and
unused vacation days not taken before February 15, 2010 shall be
forfeited.  Employee further acknowledges and agrees that Employee shall not be
entitled to any monetary compensation for any accrued and unused vacation days
at any time.  With the exception of the accrued vacation days referenced herein,
Employee acknowledges and agrees that Employee shall not accrue any additional
vacation days at any time during the duration of this Agreement or thereafter.

 
Page 1 of 6

--------------------------------------------------------------------------------

 

4.           EMPLOYEE'S RELEASE OF CLAIMS.  For and in consideration of the
Severance Payment and corresponding benefits as described in Paragraph 2 of this
Agreement, Employee hereby irrevocably and unconditionally releases, forever
discharges, and covenants not to sue, or bring any other legal action against
Company with respect to any and all claims and causes of action of any nature,
both past and present, known and unknown, foreseen and unforeseen, which
Employee has or which could be asserted on Employee’s behalf by any other person
or entity, resulting from or relating to any act or omission of any kind
occurring on or before the date of the execution of this Agreement.  The
Employee understands and agrees that this Agreement includes, but is not limited
to, the following:


a.           All claims and causes of action arising under contract, tort or
other common law, including, without limitation, breach of contract, fraud,
estoppel, misrepresentation, express or implied duties of good faith and fair
dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation, refusal to perform an illegal act and invasion of privacy.
 
b.           All claims and causes of action arising under any federal, state,
or local law, regulation, or ordinance, including without limitation, claims
under the AGE DISCRIMINATION IN EMPLOYMENT ACT, the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1866, the Americans With Disabilities Act, the
Fair Labor Standards Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act, the Texas Commission on Human Rights Act, the
Texas Labor Code, the Texas Government Code, as well as any claims for wages,
employee benefits, vacation pay, severance pay, bonus compensation, commissions,
unemployment, deferred compensation or other remuneration, or employment
benefits or compensation; provided, however, that this Release does not apply to
claims for benefits under Company-sponsored benefits plans covered under ERISA
(other than claims for severance and severance-related benefits).  Any rights to
benefits (other than severance benefits) under Company-sponsored benefit plans
are governed exclusively by the written plan documents.
 
c.           All claims and causes of action for past or future loss of pay or
benefits, expenses, damages for pain and suffering, mental anguish or emotional
distress damages, liquidated damages, punitive damages, compensatory damages,
attorney's fees, interest, court costs, physical or mental injury, damage to
reputation, and any other injury, loss, damage or expense or any other legal or
equitable remedy of any kind whatsoever.
 
 
Page 2 of 6

--------------------------------------------------------------------------------

 

d.           All claims and causes of action arising out of or in any way
connected with, directly or indirectly, Employee’s employment with Company, or
any incident thereof, including, without limitation, Employee’s treatment by
Company; the terms and conditions of Employee’s employment; and the separation
of Employee’s employment.
 
5.           COMPANY'S RELEASE OF CLAIMS.  For and in consideration of the
agreement and covenants undertaken by Employee in this Agreement, Company hereby
irrevocably and unconditionally releases, forever discharges, and covenants not
to sue, or bring any other legal action against Employee with respect to any and
all claims and causes of action of any nature, both past and present, known or
foreseen, which Company has or which could be asserted on Company’s behalf by
any other person or entity, resulting from or relating to any known act or
omission of any kind occurring on or before the date of the execution of this
Agreement.
 
Employee hereby represents and warrants that he has not committed any act or
omission, intentionally or unintentionally, that might expose Company, its
employees, officers and/or directors to any civil or criminal liability or
penalty that might be asserted by any party, specifically including state and
federal authorities.  Employee acknowledges and understands that this
representation and warranty is a key term to this Agreement that Company is
specifically relying on in releasing Employee.
 
6.           NON-ADMISSION.  Employee and Company acknowledge and agree that
this Agreement and the payment of money to Employee by Company should in no way
be construed or interpreted as an admission by Company of any violation of
Employee’s rights or of any violation of contract, statutory or common law by
either Employee or Company.
 
7.           TAX ISSUES.  Employee and Company will report, as may be required
by law for income tax purposes, their respective payment and receipt of the
Severance Payment.  Each party shall bear their respective tax liabilities, if
any, arising from this settlement.  The Employee acknowledges that Company has
made no representations regarding the tax consequences of any amount received by
Employee pursuant to the terms of this Agreement.


8.           NON-DISPARAGEMENT: Employee specifically covenants and agrees not
to, directly or indirectly, make or cause to be made to anyone any statement,
orally or in writing, criticizing or disparaging Company with respect to
Employee’s employment with or separation from Company.  Employee specifically
covenants and agrees not to, directly or indirectly, make or cause to be made to
anyone any statement, orally or in writing, criticizing or disparaging Company,
or commenting in a negative fashion on the operations or business reputation of
Company.  Likewise, Company specifically covenants and agrees that no statement,
orally or in writing, shall be made on Company’s behalf to anyone, criticizing
or disparaging Employee with respect to Employee’s employment with or separation
from Company.  Company further covenants and agrees that no  statement, orally
or in writing, shall be made on Company’s behalf to anyone, criticizing or
disparaging Employee, or commenting in a negative fashion on the operations or
business reputation of Employee.  Employee and Company agree that to the extent
any unauthorized statements are made, orally or in writing, by any current or
former employees of Company related to Employee, such statements shall not
constitute a breach of this provision or Agreement by Company.

 
Page 3 of 6

--------------------------------------------------------------------------------

 

9.           NON-SOLICITATION, NON-COMPETE.  As set forth in the Employment
Agreement executed by Employee during his employment with the Company, the
Employee shall not, without the prior written consent of the Company’s Chief
Executive Officer:


a.           For a period of twenty-four (24) months, directly or indirectly (i)
induce, entice or solicit (or attempt to induce, entice or solicit) any employee
of the Company or any subsidiary or affiliate of the Company to leave their
employment; or (ii) contact, communicate with, solicit or attempt to solicit the
business of any customer or acquisition prospect of the Company or any
subsidiary or affiliate of the Company with whom you  had any contact or about
whom you learned while employed by the Company.
             
b.           For a period of twelve (12) months, compete, acting alone or in
conjunction with others, directly or indirectly, by investing or engaging,
directly or indirectly, in any business, anywhere in the world, involved in the
same or similar work of the seismic service industry or accepting employment
with, or otherwise rendering services to, such a business as a director,
officer, agent, employee, independent contractor, consultant or in any other
form or manner.


Employee acknowledges that the Company has agreed to pay Employee the Severance
Payment referenced in paragraph 2 of this Agreement in order to ensure
Employee’s compliance with the non-solicitation and non-competition obligations
set forth in this paragraph and to ensure that such compliance will not unduly
burden Employee. Employee acknowledges and agrees that, if at any time the
Employee violates the provisions of Paragraphs 10(a) or 10(b) above, all amounts
remaining unpaid under the terms of this Agreement shall immediately be
forfeited and terminated. This provision shall not affect the Company’s right to
specifically enforce any provision relating to non-solicitation or
non-competition that is in this Agreement or in any other agreement, document or
plan applicable to the Employee.
 
 
10.           CONFIDENTIALITY. Employee and Company (collectively the “Parties”)
acknowledge and agree that this Agreement and its terms and conditions shall
remain confidential.  Employee acknowledges and agrees that Employee and his/her
representative(s) shall not disclose or discuss the contents, terms, or
conditions of this Agreement to anyone at any time after receiving a copy of
this Agreement, except Employee’s lending institutions, accountants, counsel,
financial advisors, tax advisor(s), the Internal Revenue Service, or
spouse.  This confidentiality provision is contractual and its terms are
material to this Agreement.  Employee acknowledges and agrees that any breach of
this confidentiality provision shall entitle the non-breaching party to seek
legal remedies for breach of contract and, in the event that the non-breaching
party is successful in any legal proceeding to enforce these provisions, the
non-breaching party shall be entitled to recover from the breaching party its
reasonable expenses, including attorneys' fees incurred in the prosecution of
any legal action.


11.           RETURN OF COMPANY PROPERTY.  Employee has returned or agrees to
return to Company, within five calendar (5) days of the Resignation Date, all
Company Information, including, but not limited to, policies, manuals,
documents, memoranda, email communications and all other property belonging to
Company which is in Employee's possession or under Employee’s control.  The
term, “Company Information” as used in this Agreement means (a) confidential
information including, without limitation, information received from third
parties under confidential conditions; and (b) other technical, business or
financial information which Company regards as confidential and the use or
disclosure of which might reasonably be considered to be contrary to the
interests of Company. Employee further agrees that in the course of his
employment with Company, Employee has acquired Company Information as defined
above.  Employee understands and agrees that such Company Information has been
disclosed to Employee in confidence and for Company use only.  Employee
understands and agrees that he: (a) will not disclose confidential information
to anyone not authorized to have access to it at any time during and after
Employee's employment with Company, including Company employees; and (b) will
not disclose or communicate Company Information to any person outside the
Company; and (c) will not make use of Company Information on Employee’s own
behalf, or on behalf of any third party.  Employee acknowledges and agrees that
Employee’s obligation in this paragraph shall survive the termination of this
Agreement.

 
Page 4 of 6

--------------------------------------------------------------------------------

 

12.           TRANSITION.  In order to ensure a smooth transition from
Employee’s employment with Company, Employee shall provide reasonable assistance
to and cooperation with Company following Employee’s Resignation Date in
connection with any Company matters for which Employee had knowledge or
responsibility while employed by Company.  If  Company becomes involved in any
legal action after Employee’s Resignation Date relating to events which occurred
during Employee’s employment, Employee shall reasonably cooperate with Company
in the preparation, prosecution, or defense of Company’s case, including, but
not limited to, the execution of affidavits or documents or providing
information requested by Company.  Company will reimburse reasonable
out-of-pocket expenses related to such assistance if Company’s approval is
obtained in advance.  Approval for such expenses shall not be unreasonably
withheld.


13.           TIME LIMITS.   Employee acknowledges and agrees that Company has
informed Employee that he is entitled to twenty-one (21) days to consider the
terms and provisions of this Agreement prior to signing.  However, Employee may
knowingly and voluntarily waive this twenty-one (21) day period by signing
below. The Company and Employee agree that any changes to this Agreement,
whether material or immaterial, will not extend the period of time in which
Employee has to consider and sign the same.


Employee agrees that, if he chooses to sign this Agreement, he will immediately
provide the Company with a copy of the same via hand-delivery, facsimile or
email transmission (and retain proof of successful transmission) to: Brenda
Taquino, Human Resources, Geokinetics Inc., 1500 CityWest Blvd., Suite 800,
Houston, TX  77042 (281) 850-7330.


14.           REVOCATION. Employee acknowledges that Employee shall be entitled
to revoke this Agreement at any time prior to the expiration of seven (7) days
after the Effective Date, by providing written notice of such revocation to the
Company via hand-delivery, facsimile or email transmission (and retain proof of
successful transmission) to: Brenda Taquino, Human Resources, Geokinetics Inc.,
1500 CityWest Blvd., Suite 800, Houston, TX  77042 (281) 850-7330.


15.           CHOICE OF LAW/VENUE.  This Agreement shall be exclusively governed
by, construed, and enforced in accordance with, and subject to, the laws of the
State of Texas or federal law, where applicable.  The sole, exclusive and
mandatory venue for any disputes arising from or concerning Employee’s
employment with Company or this Agreement shall be in the state or federal
courts located in Harris County, Texas.

 
Page 5 of 6

--------------------------------------------------------------------------------

 

16.           ENTIRE AGREEMENT.  It is expressly understood and agreed that this
Agreement embodies the entire agreement between Employee and Company and
supersedes any and all prior agreements, arrangements, or understandings between
and among them, except for the non-competition provision set forth in the
Employment Agreement executed by Employee during his employment with the
Company.  No oral understandings, verbal representations, statements, promises,
terms, conditions, obligations, or agreements contrary or in addition to the
terms of this Agreement exist. This Agreement may not be changed by oral
representations, and may only be amended by written instrument executed by a
duly authorized representative of Employee and Company, or their respective
successors or assigns.


17.           OTHER REPRESENTATIONS:  Employee hereby represents and certifies
that he: (1) has carefully read all of this Agreement; (2) has been given a fair
opportunity to discuss and negotiate the terms of this Agreement; (3)
understands its provisions; (4) has been advised in writing and given the
opportunity to seek advice and consultation with attorneys regarding this
Agreement; (5) has determined that it is in Employee’s best interests to enter
into this Agreement; (6) has not been influenced to sign this Agreement by any
statement or representation by the Company not contained in this Agreement; and
(7) enters into this Agreement knowingly and voluntarily.




READ CAREFULLY BEFORE SIGNING


THIS AGREEMENT CONTAINS A RELEASE AND WAIVER OF YOUR RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT AS WELL AS OTHER FEDERAL, STATE AND LOCAL LAWS
PROTECTING EMPLOYEE RIGHTS.  IF YOU SIGN THIS AGREEMENT, YOU ARE WAIVING ALL OF
YOUR RIGHTS TO ASSERT ANY CLAIMS UNDER THESE LAWS.  PLEASE READ THIS AGREEMENT
CAREFULLY AND SEEK THE ADVICE OF AN ATTORNEY REGARDING THE LEGAL EFFECT OF
SIGNING THIS AGREEMENT.




/s/ James White
 
February 15, 2010
James White
 
Date Signed
           
Geokinetics Inc.
         
By: /s/ Richard F. Miles
 
February 15, 2010
Richard F. Miles
 
Date Signed
President and Chief Executive Officer
   

 
 
Page 6 of 6

--------------------------------------------------------------------------------